Citation Nr: 1325026	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Hartford, Connecticut 


THE ISSUE

Entitlement to an effective date prior to May 18, 2005 for the grant of a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to February 1970.   
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2004, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran timely appealed the denial and, following additional development, the claim was granted in a rating decision of June 2005 and an initial 50 percent rating was assigned.  The Veteran appealed from the initial rating, and simultaneously raised a claim for TDIU.  

In a December 2005 rating decision, the RO denied the claim for TDIU, and in February 2006, within one year of the prior rating decision, the Veteran sent VA a letter specifically addressing some conclusions drawn by the RO in the December 2005 rating decision.  Based on a liberal interpretation of the Veteran's February 2006 written statement to VA, the Board finds it to have been a timely notice of disagreement to the rating decision of December 2005.  See Gallegos  v. Gober, 
14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).

In a rating decision of August 2008, the RO granted the Veteran a higher initial rating of 70 percent for PTSD.  The Veteran responded by indicating that this action had satisfied his appeal.  Nonetheless, the Board reasonably interprets the Veteran's satisfaction as having been limited to the assigned rating - demonstrated by a separate statement received that same day averring to his entitlement to a TDIU.  In rating decisions of January 2009 and April 2009 the RO denied the Veteran's claim.  Finally, in a rating decision of June 2009, the RO granted TDIU, effective May 18, 2005.  The Veteran timely submitted a notice of disagreement regarding the effective date assigned for TDIU, and the issue is now before the Board.
	
The Board notes that in correspondence with VA, the Veteran's representative has repeatedly used the term "Clear and Unmistakable Error" (CUE) in contesting the effective date assigned for the entitlement of TDIU.  Generally, a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).  Where a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.

In this case, none of the above described rating decisions has become final.  Rather, the period on appeal with regard to PTSD, and consequently TDIU, runs to the Veteran's initial claim of service connection in November 2003.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, may be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The RO's grant of a higher initial rating for PTSD (with which the Veteran expressed satisfaction) did not address TDIU, which at that time had been raised.  Accordingly, the August 2008 rating decision was only a partial grant of the benefits of sought on appeal, see AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453, and the issue of entitlement to TDIU prior to May 18, 2005 remained pending on appeal, without finality having attached with respect to the effective date assigned by the RO.

A review of the Virtual VA paperless claims processing system includes documents that relate to, and have been considered as part of the present appeal.



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to TDIU was constructively received November 4, 2003.

2.  Entitlement to TDIU arose on March 30, 2005.


CONCLUSION OF LAW

The criteria for an effective date of March 30, 2005 for the grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.34l, 4.16(a), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

The Veteran's appeal for earlier effective date for TDIU arises from the appeal of a June 2009 rating decision that granted TDIU and assigned an effective date for TDIU of May 18, 2005.  In July 2009, the Veteran entered a notice of disagreement with the effective date assigned.  As the effective date assigned was a downstream issue of the TDIU benefit, no further notice was required on this issue.  See 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

In this case, service records have been obtained, as have records of private and VA treatment as well as records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

The Veteran was afforded a VA examination in May 2005, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to an Earlier Effective Date for TDIU

The procedural history is addressed in greater detail in the introduction section above.  Briefly, on November 4, 2003 VA received the Veterans claim for service connection for PTSD.  The claim was granted in a rating decision of June 2005, and in a rating decision of  August 2008 the RO assigned an initial rating of 70 percent for PTSD, effective November 4, 2003.  

During the pendency of the appeal, the Veteran had also claimed entitlement to TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability,"  Rice, 22 Vet. App. at 454.  Accordingly, as TDIU is part and parcel of the Veteran's November 2003 claim, the period on appeal extends to the date VA received such claim.

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West 13 Vet. App. 449 (2000), the 
U.S. Court of Appeals for Veterans Claims (Court) stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Hurd, 13 Vet. App. at 450.  Nonetheless, the Court has clarified that "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice, at 456.  Rather, where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board points to the general rule regarding the establishment of effective dates which states that the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2012).  The Board finds that the Veteran's claim for TDIU was constructively received by VA on November 4, 2003, the date on which VA received the Veteran's claim for service connection for PTSD; thus, the next question to resolve is the date on which eligibility for TDIU arose.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one service-connected disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these combined rating percentage requirements are not met, entitlement to the benefits under 38 C.F.R. § 4.16(b) may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service-connected PTSD has been rated 70 percent disabling, effective November 4, 2003; thus, he has met the schedular criteria for TDIU throughout the period on appeal.  The Veteran is also service connected for a duodenal ulcer, which is rated 10 percent disabling.

VA treatment records show that in October 2003 the Veteran reported that he was working at an assisted living facility.  A VA treatment record from November 22, 2003 includes a notation of "occupational problems" but is without further elaboration.  In November 2004, the Veteran told a VA physician that he was not working due to (non-service-connected) knee pain.

A private treatment note dated April 2004 indicated that the Veteran had been a maintenance custodian for eight years until June 2003.  An additional private treatment note, dated June 14, 2004, described the Veteran's PTSD symptoms and indicated that his symptoms would impair his ability to relate on the job to both peers and supervisors.

A letter from the Veteran's VA Readjustment Counseling Therapist, received March 30, 2005, states that the Veteran suffered daily from numerous PTSD-related symptoms.  The VA therapist stated that the Veteran would be a deficit in the workplace and therefore should "be considered for unemployability compensation."

On May 18, 2005, the Veteran was admitted to a VA facility for in-patient evaluation of PTSD, and at that time it was noted that the Veteran was unemployed.  It was from this date that the RO established the Veteran's entitlement to TDIU.  On VA examination on May 26, 2005, the Veteran reported that he could not work due to temper, concentration, mood, and knee problems.  The Veteran reported that he found it impossible to work due to PTSD and knee problems; although the VA examiner did not comment on the Veteran's employability.

The Veteran first raised the matter of entitlement to TDIU on a document received by VA in July 2005.  At that time, the Veteran stated that he had not worked in two years.  The Veteran has also submitted several VA Forms on which he has recorded his employment history.  On the first such form, received in October 2005, the Veteran indicated that he had last worked from January 2002 until May 2003 and at that time he was employed for 40 hours a week, earning $1400 a month.  This employment was at an assisted living center where he conducted maintenance tasks.  In a statement received by VA in February 2006, the Veteran stated that he found employment at the assisted living center to be stressful and that he felt the job was not a good fit for him due to his PTSD.

The Board finds that the date entitlement to TDIU arose was March 30, 2005 as this was the date that a VA therapist stated that the Veteran should be considered for unemployability compensation due to his PTSD symptoms.  With regard to the private treatment notes from 2004, one such note states only that the Veteran was not working, while the other merely indicates an impaired ability to relate to others at work but does not go so far as to describe the Veteran as incapable of pursuing gainful employment.

The Veteran himself has stated that he stopped working in 2003 due to problems with his knees, which are not service connected.  It was not until later, when he claimed TDIU, that he endorsed that PTSD-related symptoms had caused him to leave his job in 2003.  The Board finds that later statement asserting unemployability due to PTSD symptoms, which was made for compensation purposes, to be of lesser probative value than the earlier statement asserting the (non-service-related) knee problems were the cause of having to stop work.  The Board may properly consider the personal interest a claimant has in his or her own case.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Here, the Board does not find the Veteran's contention that PTSD affected his employment to be entirely without evidentiary value; however, as such contention has been offered only in furtherance of a claim for conpensation, the Board finds the endorsement to be of limited probative value in light of conflicting statements that he stopped working initially in 2003 due to nonservice-connected knee disorder.  While his PTSD now prohibits him from substantially gainful employment, the evidence shows that it was not until March 2005 that PTSD symptoms prohibited employment. 

The Veteran's date of claim was November 4, 2003, while it was factually ascertainable that entitlement to TDIU arose on March 30, 2005.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that March 30, 2005, being the later of the two dates, is the appropriate effective date for the award of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400.


ORDER

An effective date of March 30, 2005 for the grant of TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


